Name: 94/522/EC: Commission Decision of 27 July 1994 approving the programme for the eradication of bovine tuberculosis presented by Ireland and fixing the level of the Community' s financial contribution (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  means of agricultural production;  health;  agricultural activity;  agricultural policy
 Date Published: 1994-08-11

 Avis juridique important|31994D052294/522/EC: Commission Decision of 27 July 1994 approving the programme for the eradication of bovine tuberculosis presented by Ireland and fixing the level of the Community' s financial contribution (Only the English text is authentic) Official Journal L 208 , 11/08/1994 P. 0027 - 0028COMMISSION DECISION of 27 July 1994 approving the programme for the eradication of bovine tuberculosis presented by Ireland and fixing the level of the Community's financial contribution (Only the English text is authentic) (94/522/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Decision 90/424/EEC of 26 June on expentiture in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24, thereof, Whereas Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of bovine tuberculosis; Whereas by letter dated 13 June 1994, Ireland has submitted a programme for the eradication of bovine tuberculosis; Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC of 27 November 1990, on laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as last amended by Directive 92/65/EEC (4); Whereas in the light of the characteristics of implementation of tuberculosis eradication programmes in Ireland, it is appropriate to retain a flexible level of financial participation by the Community; Whereas at the outset of the action, it is necessary to fix a level of Community funding which could be adjusted in the light of progress in the implementation of the programme, in particular reductions in the rate of animals from non-restricted herds showing lesions at slaughter and in the rate of disclosure of reactors, and also depending on the financial position of the Community budget; Whereas this regime must constitute an incentive to assure the success of the programme; Whereas the provisional level of funding at the outset of the programme should be fixed at 15 % guaranteed to the Irish authorities on completion of the programme; Whereas in the light of the above, the definitive level of funding will be determined in January 1995; Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of bovine tuberculosis presented by the Ireland is hereby approved for the period from 1 July 1994 to 31 December 1994. Article 2 Ireland shall bring into force by 1 July 1994 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 1. The provisional financial participation by the Community shall be 15 % of the costs of testing incurred in Ireland up to a provisional maximum of ECU 2 500 000. 2. The Commission shall fix the definitive level of financial participation by the Community by 30 January 1995, on condition that the Irish authorities supply satisfactory evidence as to the success achieved before 15 January 1995. Where such evidence is not forthcoming, the level of Community financial participation could remain at 15 %. In any event, the maximum level of Community financial participation shall not be more than 50 % or ECU 8 700 000. 3. The financial contribution of the Community shall be granted to: - forwarding a report to the Commission every three months on the progress of the programme and the costs incurred, - forwarding a final report on the techincal execution of the programme accompanied by justifying evidence as to the costs incurred by 1 July 1995 at the latest. 4. The financial contribution of the Community shall be paid in ECUs at the rate applying on the first working day of the month when the request of payment is made as published in the Official Journal of the European Communities. Article 4 This Decision is addressed to Ireland. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 347, 12. 12. 1990, p. 27. (4) OJ No L 268, 14. 9. 1992, p. 54.